675 S.E.2d 36 (2009)
N.C. INSURANCE ASSO.
v.
GUILFORD TECH.
No. 470PA07.
Supreme Court of North Carolina.
March 17, 2009.
Leslie Lane Mize, Raleigh, for Insurance Guaranty Asso.
Sidney S. Eagles, Jr., James R. Holland, Raleigh, Matthew N. Leerberg, for Guilford Tech College.
Christopher G. Browning, Jr., Solicitor General, John F. Maddrey, Assistant Solicitor General, Gary R. Govert, Special Deputy Attorney General, for State of NC.
Andrew L. Romanet, Jr., James B. Blackburn, III, General Counsel, Gregory F. Schwitzgebel, III, Senior Assistant General Counsel, for NCLM.
The following order has been entered on the motion filed on the 16th day of March 2009 by Plaintiff for Leave to File Reply Brief:
"Motion Allowed. By order of the Court in conference this the Nth day of March 2009."